




EXHIBIT A
ALASKA AIR GROUP, INC.
STOCK DEFERRAL PLAN FOR NON-EMPLOYEE DIRECTORS


ARTICLE I: INTRODUCTION


1.1 Purpose. Alaska Air Group, Inc. (the “Company”) has established this Alaska
Air Group, Inc. Stock Deferral Plan for Non-Employee Directors (the “Plan”) to
attract and retain non-employee members of the Company’s Board of Directors (the
“Board”) by providing opportunities to defer stock compensation.


1.2 Legal status. The Plan is a deferred compensation plan for the Company’s
non-employee directors. The Company intends the Plan to be unfunded for purposes
of the Internal Revenue Code of 1986, as amended (the “Code”), and to satisfy
the requirements of Code Section 409A. Plan provisions will be interpreted
consistent with this intent.


1.3     Effective date. The Plan takes effect May 2, 2012.




ARTICLE II: DEFINITIONS


2.1    Key terms and construction. When used in the Plan, the following terms
will have the meanings set forth below. Several other terms are not defined
here, but, for convenience, are defined as they are introduced into the text.
References to specific Code Sections, such as Section 409A, include any final
regulations, Revenue Rulings, and guidance of general applicability thereunder.


a.    Beneficiary means the person or persons (including, without limitation, a
trust) designated by a Participant to receive his or her benefits in the event
of the Participant’s death. A Participant may change or revoke a designation
without the consent of any Beneficiary. A designation, change, or revocation
must be in writing. If a Participant fails to properly designate a Beneficiary,
or survives his or her Beneficiaries, benefits will be paid to the Participant’s
estate.


b.    Board Year means the period beginning the day after the Company’s annual
shareholders’ meeting and ending on the date of the following year’s annual
shareholders’ meeting.


c.    Common Stock means Alaska Air Group, Inc. Common Stock.


d.    Enrollment Period means the election period that precedes the beginning of
each Plan Year. Provided, however, that a new director may make an election
within 30 days after the date he or she first becomes eligible to participate in
the Plan to defer Common Stock awarded for the Board Year next following such
election. For example, an individual who is first appointed a director on March
1, 2013 may elect by March 31, 2013 to defer Common Stock awarded for the Board
Year beginning in May 2013.


e.    Participant means a non-employee director who elects to participate in the
Plan. A Participant will remain a Participant as long as he or she has an
account balance in the Plan.






--------------------------------------------------------------------------------




f.    Plan Year means the calendar year.


g.    Separation from Service occurs (or a Participant Separates from Service)
when the Participant experiences a “separation from service” within the meaning
of Code Section 409A. A Participant who becomes an employee of the Company will
be treated as separating from service for Plan purposes if the Participant would
be deemed to have separated from service as a director disregarding his or her
service as an employee.


        ARTICLE III: ADMINISTRATION


3.1    Plan administrator. The Compensation and Leadership Development Committee
of the Company’s Board of Directors administers the Plan (the “Administrator”).
The Administrator may appoint one or more delegates to discharge any or all of
the Administrator’s responsibilities under the Plan. The Administrator and
delegates have all of the discretionary authority, rights, and duties that are
necessary or appropriate for the proper administration of the Plan and may rely
upon financial, legal, and accounting advisors, as they see fit. The decisions
of the Administrator and delegates, including interpretations, determinations of
amounts due, and resolutions of claims under the Plan, are final and binding on
all parties.




         ARTICLE IV: ELIGIBILITY


4.1 Plan eligibility. All Board members who are not employees of the Company are
eligible to participate in the Plan. Non-employee directors serving on the Board
as of the Plan’s date of adoption will be first eligible to participate during
the Enrollment Period that takes place in 2012 with respect to Common Stock
awarded for the Board Year beginning in May 2013.




     ARTICLE V: ACCOUNTS


5.1    Establishment of accounts. The Administrator will establish a bookkeeping
account for each Participant to which the deferrals described in Article VI are
credited. The Administrator may establish sub-accounts for Participants, as the
Administrator deems appropriate. The accounts and sub-accounts will be adjusted
to reflect the distribution of benefits and dividends on and changes in the
value of Common Stock. Dividends will be deemed to be reinvested in shares of
Common Stock, based on the closing price of the Common Stock on the New York
Stock Exchange (the “NYSE”) on the date the dividends are paid. Accounts and
subaccounts will be valued as of the last day of each calendar month on which
the NYSE is open for business (the “Valuation Date”).


                                    
     ARTICLE VI: ELECTIONS


6.1    Elective stock deferrals. During an Enrollment Period (or, in the case of
a new director, within 30 days after he or she first becomes eligible), a
director may elect to defer all or a portion (in whole shares) of his or her
Common Stock award and, in lieu thereof, have non-voting notional shares in the
form of deferred stock units (or such other form as the Administrator deems
appropriate) credited to his or her Plan account. Such election will become
irrevocable on the last day of the applicable election period. A director’s
deferral election will apply only to Common Stock awarded for the Board Year
next following the election.






--------------------------------------------------------------------------------




1.
Election procedures. To be valid, elections must be made on forms provided by
the Administrator and received by the Administrator on or before the specified
deadline. An election must state the number or percentage of shares of Common
Stock to be awarded that the director wishes to defer.



 
         ARTICLE VII: VESTING


7.1 Vesting. A Participant is at all times 100% vested in his or her account
balance.




         ARTICLE VIII: DISTRIBUTIONS


8.1    Form and time of distribution. A Participant (or the Participant’s
Beneficiary, in the case of death) will receive his or her entire account
balance in a single lump sum as soon as practicable, but not later than 90 days,
after the earliest of the Participant’s Separation from Service or death.
Account balances will be paid in full shares of Common Stock, with fractional
shares, if any, paid in cash based on the closing price of a share of Common
Stock on the NYSE on the Valuation Date immediately preceding the distribution.


8.2    Tax consequences. No person, including, without limitation, the Company
and its directors, officers, agents, and employees makes any representation or
guarantee about the tax consequences of participating in the Plan.




                             
ARTICLE IX: SOURCE OF PAYMENTS


9.1    Benefits and expenses. Benefits and expenses of administering the Plan
will be paid from the Company’s general assets. Benefits are unfunded and the
Company is not required to set aside, earmark, or escrow any funds or other
assets to satisfy its obligations under the Plan. Participants and Beneficiaries
have no interest in any specific assets of the Company, other than the unsecured
right to receive shares of Common Stock (and cash for fractional shares)
pursuant to the terms of the Plan. In this regard, Participants acknowledge that
the accounts referred to in Article V are merely bookkeeping entries used to
track their benefits.




         ARTICLE X: MISCELLANEOUS PROVISIONS


10.1 Plan amendment and termination. The Company reserves the right to amend,
discontinue, or terminate the Plan at any time by action of its Board. However,
no amendment, discontinuance, or termination will reduce the benefits of a
Participant that are earned and vested as of the date the Board approves the
amendment, discontinuance, or termination. The Company may not accelerate the
timing of distributions, except to the extent Code Section 409A permits.


10.2    Non-alienation of benefits. The interest of a Participant or Beneficiary
in his or her Plan benefits are not subject to the claims of the Participant’s
or Beneficiary’s creditors and may not be voluntarily or involuntarily sold,
transferred, pledged, alienated, assigned, anticipated, or encumbered. Any
attempt by a Participant or Beneficiary to do so will be null and void.






--------------------------------------------------------------------------------




10.3 No retention rights. Participation in the Plan does not give a Participant
the right to be retained as a director of the Company or to receive any benefits
not specifically provided under the Plan.


10.4    Compliance with securities laws. Subject to Code Section 409A, the Board
may impose additional, or modify or eliminate existing, Plan terms as it deems
necessary or appropriate in order to comply with federal or state securities
laws.


10.5    Indemnification. To the extent the law allows, the Company will
indemnify and hold harmless the Administrator, any of the Administrator’s
delegates, and any employee who may act on behalf of the Company in the
administration of the Plan from and against any liability, loss, cost, or
expense (including reasonable attorneys’ fees) incurred at any time as a result
of or in connection with any claims, demands, actions, or causes of action of
any Participant, any person claiming through any Participant, or any other
person, party, or authority claiming to have an interest in the Plan or standing
to act for any person or groups having an interest in the Plan, for or on
account of any of the acts or omissions (or alleged acts or omissions) of the
Administrator, any delegate, or any employee, except to the extent resulting
from that person’s willful misconduct.


10.7    Successors. The Plan is binding on the Company and its successors and
assigns and on each Participant and Beneficiary.


10.7 Severability. In case any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining
provisions of the Plan and the Plan will be construed and enforced as if the
illegal or invalid provision had never been set forth.


10.8 Controlling law. To the extent not superseded by the laws of the United
States, the laws of the state of Delaware are controlling in all matters
relating to the Plan, without regard to that state’s choice of laws provisions.










IN WITNESS WHEREOF, the Company has caused this Plan to be signed by the Chair
of its Compensation and Leadership Development Committee this _______ day of
_______, 2012.






Alaska Air Group, Inc.


By: ____________________


Title: __________________




